Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Rowe on 8/9/21.

The application has been amended as follows: 

	Cancel claim 7.

Statement of Reasons for Allowance
Claim 1 has been amended to require that the grease have a worked penetration of 250 or more. Endo, as discussed in the previous office action, discloses a grease having a worked penetration of 190 to 230, outside the range recited in the amended claims. One of ordinary skill in the art would not have been motivated to modify Endo to have the worked penetration of the amended claims. Fujimaki, as discussed in the office action mailed 8/4/20, discloses greases having a maximum thickener concentration of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771